Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 20-28 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 and 23, 24 and 25 are rejected under 35 U.S.C. 102(a) (1) MISRA (US 2015/0189024 A1). 
As to claim 20, MISRA  teaches a power monitoring and actuation system (cognitive engine chip may perform monitoring during communications to ensure that other radios previously authenticated as operating according to a cognitive engine chip are indeed communicating according to a pre-defined and "fair" protocol. If, e.g., a first radio detects that the second radio is not communicating according to the protocol) comprising: 
a plurality of electrical components (cluster 1 coupled to cluster2, Fig. 3); and a communications cluster coupled to the plurality of electrical components (cluster 1 coupled to cluster2, Fig. 3), the communication cluster comprising a plurality of devices (The topology includes a number of clusters (nine are pictured in the figure), and each cluster includes a number of associated cognitive devices (e.g., cell phones, , each of the plurality of devices comprising a neutral input/output platform including a core that interacts with an operating system on the each device on which the core is run and is configured to run a plurality of services on the each device (suppose that the mobile device is the mobile device 106 of FIG. 4 operating in the communications environment depicted in FIG. 4. At 210, the mobile device 106 receives a request to download a data file. The requested data file may be a full-length movie, a video clip, a music file, an upgrade for a software application installed on the mobile device 106, or a patch/upgrade for an operating system of the mobile device 106. A user of the mobile device 106 may make the request (e.g., the user may tap on a series of screens in a mobile marketplace such as an iTunes-type marketplace and select to download a movie directly onto the mobile device 106) or the request may be initiated automatically through a pre-defined schedule or through a push notification (e.g., an weather application installed on the mobile device 106 may determine that an upgrade is available and request a download of the upgrade, paragraph [116]), wherein the plurality of devices are configured in a tiered arrangement, the tiered arrangement including a plurality of edge devices (when an intercluster device eventually arrives at a new destination cluster, it can provide location/presence information to its new device mates (e.g., edge nodes in its new cluster) with respect to the devices in its former (origin) cluster. Finally, when a device arrives in a new cluster and observes a device leaving the cluster for another cluster, paragraphs [102-104], and at least one non-edge Within a given relay path, the cell phone at the outer edge of the relay path has a quality connection to a server storing the episode of the television show or video and downloads a portion of the episode. This data is then forwarded along the relay path, and towards the customer's phone, paragraphs [122]-[130]; each of the plurality of edge devices in communication with one of the plurality of electrical components (In an arrangement, the edge nodes labeled Edge 2 in cluster #1 detect the failure of cluster #2 and re-route data to edge nodes either cluster #3 or cluster #4 for further forwarding, paragraphs [94]-[104]).

As to claim21, MISRA teaches the power monitoring and actuation system of claim 20, wherein at first one of the edge devices communicates directly with at least a first one of the plurality of electrical components (In an arrangement, the edge nodes labeled Edge 2 in cluster #1 detect the failure of cluster #2 and re-route data to edge nodes either cluster #3 or cluster #4 for further forwarding, paragraphs [94]-[104]).

As to claim 23, MISRA teaches the power monitoring and actuation system of claim 22, wherein the at least one non- edge device communicates with the first and second edge devices (Within a given relay path, the cell phone at the outer edge of the relay path has a quality connection to a server storing the episode of the television show or video and downloads a portion of the episode. This data is then forwarded along the relay path, and towards the customer's phone, paragraphs [122]-[130]).

MISRA teaches the power monitoring and actuation system of claim 23, wherein the at least one non- edge device communicates with a cloud-based neutral input/output platform remote from the communication (server includes receiving, at the server, a request from a mobile device identifying a data file and retrieving the data file from a remote storage device in response to receiving the request, abstract).

As to claim 25, MISRA teaches the power monitoring and actuation system of claim 24, wherein the first and second edge devices and the at least one non-edge device communicate via a common power channel (operating a server includes receiving, at the server, a request from a mobile device identifying a data file and retrieving the data file from a remote storage device in response to receiving the request , abstract; The active connection can be any communication channel such as data/VOIP, traditional voice through a telephone carrier (TC), and the like, paragraphs [71-72]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over MISRA (US 2015/0189024 A1) in view of ETHUANG (US 2020/0167202 A1).
an edge environment 400 includes a cluster of edge systems 410, 420, and 430 which may receiving incoming sensed from or otherwise captured of an industrial asset or industrial assets, paragraphs [55]-[62]).
It would have been obvious to one of ordinary skill in the art before effective fling dated of claimed invention to incorporate the teaching of at least a second one of the edge devices communicates through a sensor with at least a second one of the plurality of electrical components as taught by ETHUANG into Misira to enable a more efficient and better quality starting ML model on the edge device because it considers dynamic environment information about the edge device where the ML model will be distributed.

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195